Title: To James Madison from Paolo, Count Andreani, 11 March 1808
From: Andreani, Paolo, Count
To: Madison, James



Mon cher Monsieur!
New Orleans ce 11. Mars 1808.

Je saisi avec empressement l’occasion du depart pour Washington de môn ami le Docteur Pendergrast pour renouveler avec Vous, mon Chèr Monsieur des liasson que les évenements politiques d’Europe ont interrompuë pour un longue Suite d’années.  Le Docteur Pendergrast est un jeun homme de beaucoup de moyens, & très-instruit de la situation politique de ce pays; & comme je m’interesse fortement a lui, permeter moi de Vous prier de l’accueillir avec bienveillence, & de lui étre utile dans ces vuës.
Depuis bien des années j’avois formé le projet de passer de nouveau en Amerique, & en rémontent le Mississippi & le Missouri completer de la sorte môn premier plan.  Les evenements malheureux qui ont troublé la paix de môn pays m’ont émpechè de l’executer avant la fin de l’année 1806; & lorsqu’il me fut permis de m’embarquer j’eus a surmonter une Suite des contrarietes.  D abord le navire fut détenue & conduit a la Jamaique, & quelques jours après avoir debarquè dans cette Ville, j’ai été Saisi par la pétite verole, maladie éxtremement dangereuse á môn age, & que conjointement á la goutte à causé la perte presque totale de l’usage d’un pied.  Dans cette malheureuse situasion, il ne me reste desormais autre ésperence que les eaux Thermales; & c’est a ce fin que je compte de m’émbarquer dans six Semaines pour Philadelphie pour consulter le Dr. Rush à l’égard du choix entre les Eaux de l’Etat de New York ou de la Virginie.  Le voyage me procurera l’avantage d’observer de mes yeux le progrè presque merveilleux de Vôtre pays: & de révoir des anciens amis qui m’ont comblè d’hônnetetes pendant môn Séjour, & dont l’estime m’est bien chèr.
Veuillez, aussi presenter mes respecteux compliments au President des E. U., & Lui dire que Si l’usage des bains me rendra la Santè, j’aurois l’hônneur de voir avant la fin de l’année; & que je me flatte de pouvoir Lui faire un tableau assez interessent de la situation de ce pays, qu’un longue Sejour m’a mis á même d’etudier; & n’ayant eu aucune liaisons ni politique ni commerciale avec qui que ce soit, j’ai put juger avec impartialité.  En attendent, Monsieur, agreez l’assurance de môn attachement, & de l’estime sincere avec laquelle j’ai l’hônneur d’étre Monsieur Ve. très humble & Obbt. Servt.

Andreani

